PER CURIAM.
These consolidated appeals are from a final judgment, entered pursuant to jury verdict, adjudging appellant guilty of possession and control of less than five grams of marijuana and from an order revoking appellant’s probation imposed for a prior offense.
We have carefully reviewed the records on appeal and the briefs filed by counsel. Upon our consideration thereof, we find that appellant has failed to demonstrate reversible error in the judgment and order appealed herein, and the same are therefore affirmed.
RAWLS, C. J., and JOHNSON and SPECTOR, JJ., concur.